DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 9/17/21.
Claims 11-19 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 4/11/22, 11/9/21 and 7/1/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 11, 13-14, 16-17 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Pat. 11095905 B2.  Even though US Pat. 11095905 B2 does not claim a memory configured to store the video signal; and a processor coupled with the memory, however a memory configured to store the video signal; and a processor coupled with the memory is well known in the art as an example given in prior art He (U.S. Pub. 20170289566 A1) para [0078] teach FIG. 11 is a system diagram of an example WTRU. As shown the example WTRU 1100 may include a processor 1118, a transceiver 1120, a transmit/receive element 1122, a speaker/microphone 1124, a keypad or keyboard 1126, a display/touchpad 1128, non-removable memory 1130, removable memory 1132.

	In reference to limitation “wherein the collocated picture is determined in a slice header of a slice including the current block” not claimed in the current application does not make it patentably distinct from the US Pat. 11095905 B2, because He (U.S. Pub. 20170289566 A1) para [0163] teach in FIG. 20B can give improved performance. In the FIG. 20B design, the first two reference pictures in each list (a total of four) will be checked as follows. In step 2020, the collocated picture signaled in the slice header is checked (denote its list as colPicList and its index as colPicIdx). Also not having this feature makes the claimed invention obvious variation of a broad in scope, but not a new invention. It would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to modify US Pat. 11095905 B2 using He (U.S. Pub. 20170289566 A1). One would be motivated to do so, to
incorporate a memory configured to store the video signal; and a processor coupled with the memory. This functionality will improve efficiency with predictable results. Also this feature is claimed as an obvious variation of dependent claim claims 13, 16 and 19.

Instant Application 17/365,349
US Pat. 11095905 B2
11. An apparatus for decoding a video signal, comprising: 

a memory configured to store the video signal; and a processor coupled with the memory, wherein the processor is configured to:

obtain a reference picture index and a motion vector of a neighboring block of a current block;

derive a collocated block specified by the motion vector of the neighboring block, based on that a reference picture represented by the reference picture index of the neighboring block is same with a collocated picture;

add a merge candidate to the merge candidate list based on the collocated block;

obtain a merge index indicating a merge candidate among one or more merge candidates included in the merging candidate list; and

generate a prediction block of the current block based on the merge candidate,






wherein the collocated block is set to a block indicated by an L0 motion vector within the collocated picture based on that an L0 reference picture of the neighboring block is same with the collocated picture, and the collocated block is set to a block indicated by an L1 motion vector within the collocated picture based on that the LO reference picture is different from the collocated picture, a slice type of the neighboring block is B-slice, and an L1 reference picture of the neighboring block is same with the collocated picture.

1. A method for decoding an image by a device based on an inter prediction mode, comprising: 





obtaining a reference picture index and a motion vector of a neighboring block of a current block; 

deriving a collocated block specified by the motion vector of the neighboring block, based on that a reference picture represented by the reference picture index of the neighboring block is same with a collocated picture; 

generating a merging candidate list by adding the collocated block to the merge candidate list; 

obtaining a merge index indicating a merge candidate in the merging candidate list; and 


generating a prediction block of the current block based on motion information of the merge candidate, 

wherein the collocated picture is determined in a slice header of a slice including the current block, and 

wherein the collocated block is set to a block indicated by an L0 motion vector within the collocated picture based on that an L0 reference picture of the neighboring block is same with the collocated picture, and the collocated block is set to a block indicated by an L1 motion vector within the collocated picture based on that the L0 reference picture is different from the collocated picture, a slice type of the neighboring block is B-slice, and an L1 reference picture of the neighboring block is same with the collocated picture.


4.  Claim 12, 15 and 18 are obvious over claim 2 of US Pat. 11095905 B2. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482